Appellant was prosecuted and convicted of murder in the first degree, and his punishment assessed at imprisonment in the penitentiary for life.
No bills of exception or statement of facts accompanies the record, and no ground is assigned in the motion for a new trial we can review in the absence of a statement of facts. The first ground in the motion is that the court erred in submitting the issue of murder in the first degree; and another is that the evidence is insufficient to sustain the verdict. All understand that with no evidence before us we can not review these questions. The only other ground in the motion for a new trial is that the witness John Salter was incompetent to testify. No evidence as to his incompetency accompanies the record.
The judgment is affirmed.
Affirmed.